In an action, inter alia, to recover uninsured motorist’s benefits, New York Central Mutual Fire Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County (Dillon, J.), dated December 11, 2002, as granted the plaintiffs cross motion to compel it to proceed to arbitration of the plaintiffs uninsured motorist claim.
*474Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant’s contention that the plaintiffs claim for uninsured motorist benefits is time-barred is without merit (see Matter of Allstate Ins. Co. v Morrison, 267 AD2d 381 [1999]; Matter of Continental Ins. Co. v Richt, 253 AD2d 818, 819 [1998]; Matter of Allstate Ins. Co. v Giordano, 108 AD2d 910 [1985], affd 66 NY2d 810 [1985]).
The appellant’s remaining contentions either are unpreserved for appellate review or without merit. Santucci, J.E, S. Miller, Goldstein and Cozier, JJ., concur.